TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00654-CV


                              Edyth Bazemore-Babich, Appellant

                                                 v.

                                   Donald J. Moran, Appellee




   FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
  NO. 15-0418-F425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on May 21, 2018. On June 5, 2018, this

Court sent a notice to appellant informing her that her brief was overdue and that a failure to file

a satisfactory response by June 15, 2018, would result in the dismissal of this appeal for want

of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: August 1, 2018